Citation Nr: 1116854	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  08-04 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1984 to March 1985 and from January 2003 to June 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in October 2010.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for fibromyalgia.  The Board apologizes for the additional delay; however, before addressing the merits of the claim on appeal, the Board finds that additional development is required.

During her Board hearing, the Veteran said she suffered aches and pains during her first period of active service.  The next episode of severe aches and pains occurred in the 1990s and required hospitalization; however, treating providers were unable to provide a diagnosis.  In 2003, during her second period of active service, she began to experience chronic aches, pains, and fatigue.  A private physician diagnosed fibromyalgia in 2005.  The Veteran, a nurse, believes that the symptoms she suffered during and since service have been symptoms of or related to her current diagnosis of fibromyalgia.

Private treatment records dated October 2004, within four months of separation from service, show complaints of aches, pains, and fatigue.  The treating physician indicated that the symptoms were likely a result of a viral infection, underlying stress, and lack of regular and adequate sleep and rest.  He said that the Veteran appeared to have not recovered from the long hours she worked during her last period of active service.

A review of the claims file shows that a VA examination addressing the nature and etiology of the Veteran's fibromyalgia has not been conducted.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, has been described as a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, private treatment records indicate that the Veteran suffered aches, pains, and fatigue within one year of separation from service.  Her testimony indicates chronicity of symptomatology during and since service and the eventual diagnosis of fibromyalgia.  Accordingly, the Board finds that the evidence is sufficient to trigger VA's duty to provide an examination.  Therefore, a remand is necessary so that a VA examination can be scheduled to determine the nature and etiology of the Veteran's fibromyalgia and its relationship to service, if any.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to determine the nature and etiology of the Veteran's fibromyalgia.  The claims file and a copy of this remand must be provided to the examiner and he or she should indicate review of these items in the examination report.

Based on the examination and review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's fibromyalgia had onset during either period of active service, or was caused or aggravated by active service or a service-connected disability.

All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale for any opinion expressed must be provided.  If the examiner is unable to provide the requested opinion without resorting to speculation, it should be so stated.

2.  Then, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case (SSOC) and allow an appropriate period for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



